Citation Nr: 0206726	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sleep disturbance, claimed as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by abnormal weight loss, claimed as due to an 
undiagnosed illness.  

(The issues of service connection for tachycardia and high 
blood pressure, for numbness of the lower extremities and 
headaches and for dizziness, all claimed as due to an 
undiagnosed illness, will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973 and from December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the RO that 
denied service connection for sleep disturbance and weight 
loss, claimed as due to an undiagnosed illness.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In May 2000, the Board remanded the case to the RO for 
additional development of the evidence.  At that time, issues 
of service connection for post-traumatic stress disorder and 
psychotic features claimed as due to an undiagnosed illness 
were both before the Board.  

However, these matters were subsequently resolved favorably 
for the veteran in an April 2002 rating decision by the RO 
and, thus, are no longer in appellate status.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for 
tachycardia and high blood pressure, numbness of the lower 
extremities and headaches, and dizziness, all claimed as due 
to an undiagnosed illness, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have sleep 
disturbance due to an undiagnosed illness that developed in 
service during the Persian Gulf War.  

2.  The veteran currently is not shown to have abnormal 
weight loss due to an undiagnosed illness that developed in 
service during the Persian Gulf War.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a symptom of sleep 
disturbance due to an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2001).  

2.  The veteran is not shown to have a symptom of abnormal 
weight loss due to an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from February 1971 to 
January 1973 and from December 1990 to May 1991.  His second 
period of service included a tour of duty in Southwest Asia 
in support of Operation Desert Shield/Storm (Persian Gulf 
War).  

Prior to his second period of service, private medical 
records show that the veteran weighed 171 pounds in June 1990 
and 187 pounds in October 1990.  

The service medical records from his second period of service 
show no complaints or treatment for sleep problems or weight 
loss.  

The private medical records show that the veteran's weight 
gradually increased (i.e., 185 pounds in June 1991, 189 
pounds in July 1991, 182 pounds in August 1991 and January 
1992, 188 and 189 pounds in March 1993, 190 pounds in 
September 1993, and 197 pounds in November 1993).  

On a January 1995 report performed by Lewis Sommerville, 
M.D., for Social Security Administration disability 
determination purposes, the veteran reported that he felt as 
if he had not slept any (he reported that all his 
difficulties began while he was in Saudi Arabia in 1990).  
His weight was reported as being 202 pounds.  The doctor 
remarked that the veteran could have the "Arabian Gulf 
Syndrome" and needed further evaluation, particularly 
psychological evaluation.  

On a December 1992 VA examination, the veteran's weight was 
noted to be 181 pounds.  

The VA outpatient and inpatient records, dated from 1992 to 
1996, show treatment for numerous physical and mental 
disabilities to include those of PTSD, depression and 
irritable bowel syndrome.  

The outpatient records from the mental health clinic indicate 
that the veteran had psychiatric problems that began 
following his experience in the Persian Gulf War and related 
directly to his tour of duty there.  These included those of 
sleeping problems at night, with insomnia or nightmares off 
and on regarding traumatic events in the Persian Gulf.  

It was reported that the veteran slept four to five hours 
(one record in October 1995 indicated that he slept three to 
four hours after a medication regimen change).  It was also 
reported in outpatient records that his appetite was "ok" 
and that he was gaining weight (despite noted treatment for 
diarrhea and irritable bowel syndrome).  Outpatient records 
show that his weight continued to increase (i.e., 199 pounds 
in December 1993, 200 pounds in November 1994, 205 pounds in 
January 1995, and 207 pounds in March 1995).  

The hospital records dated in May 1995 show that the veteran 
complained of sleep problems and described poor sleep over an 
occurrence in which a SCUD missile hit his base camp while he 
was in Saudi Arabia.  His diagnosis included PTSD 
(provisional).  An August 1995 outpatient record indicates 
that he was eating well, gaining weight, and was now obese.  
A November 1995 outpatient record indicates that he weighed 
223 pounds.  

In a February 1996 decision, the RO denied service connection 
for sleep disturbance and weight loss, claimed as due to an 
undiagnosed illness. 

At a July 1996 hearing at the RO before a Hearing Officer, 
the veteran testified that he had gained 70 pounds over the 
past two years.  

The VA outpatient and inpatient records, dated from 1996 to 
2000, show treatment for numerous physical and mental 
disabilities, to include those of PTSD, depression, and 
diabetes.  

The outpatient records from the mental health clinic indicate 
that the veteran had ongoing psychiatric symptoms with daily 
intrusive memories and nightmares of the Persian Gulf War 
that interrupted his sleep.  It was reported that he slept 
six to eight hours (one record in October 1998 indicated he 
slept four to eight hours).  It was also reported in 
outpatient records that his appetite was "ok" and that his 
weight remained stable (despite complaints of intermittent 
diarrhea).  

The hospital records dated from April to May 1998 show that 
the veteran was diagnosed with PTSD and his weight was 233 
pounds.  The hospital records dated in March 1999 show that 
the veteran's diagnoses included those of PTSD and obesity 
(his height was 5 foot 8 inches and his weight was 229 
pounds).  

On a July 1997 VA psychiatric examination, the veteran was 
diagnosed with depression, not otherwise specified.  

On a July 1997 VA gastrointestinal examination, the veteran 
reported that, since 1991, he had had excessive weight gain 
which he could not explain (the examiner noted the veteran's 
surprise that anyone reported that he had weight loss since 
he declared this had never occurred).  The diagnosis included 
those of history of excessive weight gain with mild irritable 
bowel syndrome.  

The Social Security Administration records show that, in May 
1999, the veteran was awarded disability benefits on the 
basis of fibromyalgia (primary diagnosis) and depression 
(secondary diagnosis).  In July 1999, it was determined after 
an additional medical report was considered that his 
disability was continued (his disabilities were 
recharacterized as anxiety related disorders (primary 
diagnosis) and mood disorders (secondary diagnosis)).  

On a December 1998 fee-basis VA psychiatric examination, the 
veteran complained of having insomnia and nightmares which 
focused on the corpses that he viewed as well as the SCUD 
missile attacks from the Persian Gulf War.  The diagnoses 
included those of PTSD, chronic, severe, as manifested by 
moderate trauma sustained in the Persian Gulf with subsequent 
nightmares, insomnia, and other features.  

Another December 1998 fee-basis VA psychiatric examination 
also notes the veteran's complaints of having insomnia, 
trouble falling asleep, and nightmares about his experiences 
in the Persian Gulf War, and indicates a diagnosis of major 
depression with psychotic features.  

On a May 1999 fee-basis VA psychiatric examination, the 
examiner indicated that the veteran described nightmares 
which featured mutilated bodies talking to him asking for 
help.  The diagnoses were those of major depressive disorder, 
severe with psychotic features, and PTSD.  

In May 2000, the Board remanded the case to the RO for 
additional development.  

On a January 2001 VA gastrointestinal examination, the 
examiner noted that he had reviewed the claims folder.  He 
remarked that, instead of losing weight, the veteran had in 
fact gained nearly 50 pounds in the past 10 years.  It was 
noted that the veteran weighed about 180 pounds in 1990 and 
began gaining weight at around the time he was diagnosed with 
a psychiatric disorder in the mid-1990s.  It was noted that 
the veteran gained weight steadily from 181 pounds at that 
time up to around 230 pounds.  

The veteran, with affirmation of his wife, indicated that, 
due to numerous health problems, he was not doing the kind of 
physical activity in which he had formerly engaged.  On 
examination, his weight was 227 pounds.  The diagnosis was 
that of exogenous obesity.  The examiner commented that there 
was no weight loss, abnormal or otherwise.  He opined that 
his weight gain was due to his depression, PTSD, diabetes and 
lack of dietary control.  

On January 2001 and April 2001 VA psychiatric examinations, 
the veteran reported that, following his discharge from the 
service (in May 1991), he initially "slept for two weeks" 
and thereafter began experiencing symptoms of depression and 
PTSD.  

The examiner noted that the veteran currently reported having 
various symptoms characteristic of PTSD, to include sleep 
disturbance.  The diagnoses were those of PTSD, severe; major 
depression, recurrent, with psychotic features; and dementia 
not otherwise specified.  

In an April 2002 decision, the RO granted service connection 
for PTSD, major depression with psychotic features, and 
dementia, effective from July 1992.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
February 1996 Rating Decision, Statement of the Case (in 
March 1996), and Supplemental Statements of the Case (in 
August 1996, December 1999, and February 2002), the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
private medical providers).  

The RO has also sought and obtained VA examinations (in 
September 1996, May 1999, July 1999, August 2000, and May 
2001) regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which was conducted at the RO in November 1997.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see also 66 Fed. 
Reg. 56,614 (2001) (interim final rule extending presumptive 
period).  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.   


A.  Sleep Disturbance

There is no contemporaneous service medical evidence 
revealing that the veteran suffered from sleep disturbance 
while on active duty.  However, the record shows that he 
initially sought treatment at VA in 1992 for psychiatric 
problems, to include complaints of sleep difficulties, 
related to his Persian Gulf War experience.  

The veteran was diagnosed with PTSD and major depressive 
disorder with psychotic features.  He has continued to 
receive treatment at VA for his psychiatric disorders, to 
include complaints of sleep disturbance (i.e., nightmares 
relating to the Persian Gulf War).  

Significantly, on a December 1998 fee-basis VA psychiatric 
examination, the veteran was diagnosed with PTSD as 
manifested by moderate trauma sustained in the Persian Gulf 
with subsequent nightmares and insomnia.  Another fee-basis 
VA examination in May 1999 also diagnosed PTSD.  

Furthermore, VA psychiatric examinations in January 2001 and 
April 2001, the veteran's diagnoses included those of PTSD.  
The examiners reviewed the symptom complex related to his 
disorder and indicated that sleep disturbance (e.g., 
nightmares) was related to PTSD which was associated with his 
experience in the Persian Gulf War.  

The veteran asserts that his current sleep disturbance is 
attributable to his Persian Gulf War service.  He, as a lay 
person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
However, they do provide a basis for concluding that the 
veteran has had problems since his return from that service.  

Although there is no clear medical opinion specifically 
pertaining to the etiology of the veteran's sleep 
disturbance, it is noted that this symptom has been 
consistently identified as a manifestations of the diagnosed 
PTSD.  As such, it cannot represent a separately ratable 
disability for VA compensation purposes.  

The Board finds that there is convincing evidence that the 
veteran's current sleep disturbance is related to his 
service-connected PTSD. ).  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.   

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
symptom of sleep disturbance as a manifestation of an 
undiagnosed illness.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Abnormal Weight Loss

The veteran was afforded a VA examination in January 2001 to 
determine the nature and etiology of his claimed abnormal 
weight loss.  On that examination, he weighed 227 pounds, and 
the examiner diagnosed him with exogenous obesity.  The 
examiner further remarked, after reviewing the medical 
records over the past decade, that the veteran did not have 
weight loss, abnormal or otherwise.  

A review of the private medical records prior to and 
following the veteran's second period of service, as well as 
the voluminous post-service VA record, shows that the 
veteran's weight underwent a gradual increase, from 171 
pounds in June 1990 to 227 pounds on the most recent VA 
examination.  There records do not show that he ever 
underwent an abnormal weight loss.  Currently, he is 
diagnosed with exogenous obesity.  

In view of the foregoing discussion, the Board finds that 
there is no convincing or competent evidence showing that the 
veteran currently has abnormal weight loss that can be 
related to an undiagnosed illness in service.  

After carefully reviewing all the medical evidence, it is the 
Board's judgment that the veteran is not shown to have a 
current symptom of abnormal weight loss due to an undiagnosed 
illness that was incurred in or aggravated by service.  

VA law and regulations require that for service connection to 
be established there must be a disability incurred or 
aggravated during service.  Without evidence of a present 
disability, there can be no service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
symptom of abnormal weight loss.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for a symptom of sleep disturbance, as due 
to an undiagnosed illness, is denied.  

Service connection for a symptom of abnormal weight loss, as 
due to an undiagnosed illness, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

